

Exhibit No. (10)n
 
KIMBERLY-CLARK CORPORATION
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT
(effective April 29, 2009)
 
 
This Award, granted on the date approved by the Committee or the Chief Executive
Officer, as the case may be, and as reflected on the Merrill Lynch Benefits
OnLine site, or any successor system, via the Grant Summary screen as the Grant
Date, by Kimberly-Clark Corporation, a Delaware corporation (hereinafter called
the "Corporation"), is subject to the terms and conditions of the 2001 Equity
Participation Plan (the “Plan”) and this Award Agreement, including any
country-specific terms and conditions contained in Appendix A to this Award
Agreement.
W I T N E S S E T H:
 
WHEREAS, the Corporation has adopted the Plan to encourage those employees who
materially contribute, by managerial, scientific or other innovative means, to
the success of the Corporation or of an Affiliate, to acquire an ownership
interest in the Corporation, thereby increasing their motivation for and
interest in the Corporation's or the Affiliate's long-term success;
 
NOW, THEREFORE, it is agreed as follows:
 
1.
Number of Shares Optioned; Option Price.  The Corporation grants to the
Participant the right and option to purchase in his own name, on the terms and
conditions hereinafter set forth, all or any part of an aggregate of the number
of shares of the $1.25 par value Common Stock of the Corporation, and at the
purchase price per share, as granted on the date of grant and as reflected on
the Merrill Lynch Benefits OnLine site, or any successor system, via the Grant
Summary screen as the Options Granted and the Grant Price.  This option shall
not be an incentive stock option within the meaning of Section 422 of the Code.

 
2.          Exercise of Option.
 
 
(a)
Limitations on Exercise.  This option shall be subject to forfeiture until the
Participant becomes vested in such options according to the schedule set forth
below.  This option shall not be exercisable until at least one year has expired
after the granting of this option, during which time the Participant shall have
been in the continuous employ of the Corporation or an Affiliate; provided,
however, that the option shall become exercisable immediately in the event of a
Qualified Termination of Employment of a Participant, without regard to the
limitations set forth below in this subsection.  At any time during the period
of this option after  the end of the first year,



 
 

--------------------------------------------------------------------------------

 


 
the Participant may purchase up to 30 percent of the shares covered by this
option; after the end of the second year, an additional 30 percent; and after
the end of the third year, the remaining 40 percent of the total number of
shares covered by the option, so that, upon the expiration of the third year,
the Participant will have become entitled to purchase all shares subject to this
option; provided, however, that if the Participant's employment is terminated
for any reason other than death, Retirement, or Total and Permanent Disability,
this option shall only be exercisable for three months following such
termination and only for the number of shares which were exercisable on the date
of such termination.  In no event, however, may this option be exercised more
than ten (10) years after the date of its grant.
 

 
The above provisions of Section 2(a) notwithstanding, to the extent provided by
rules of the Committee referred to in the Plan (hereinafter referred to as the
"Committee"), this option is not exercisable during any period during which the
Participant's right to make deposits to the Kimberly-Clark Corporation Salaried
Employees Incentive Investment Plan is suspended pursuant to a provision of such
plan or rules adopted thereunder to comply with regulations regarding hardship
withdrawals promulgated by the Internal Revenue Service.

 

 
A termination of employment shall not be deemed to have occurred while a
Participant is on military leave or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
Participant retains a right to reemployment with the Corporation or an Affiliate
under an applicable statute or by contract.  For purposes of this subparagraph,
a leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Corporation or an Affiliate.  If the period of leave exceeds six months and
the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period.  Notwithstanding the
foregoing sentence, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence is substituted for such
six-month period in determining whether a termination of employment shall be
deemed to have occurred.  A termination of employment with the Corporation or an
Affiliate to accept immediate reemployment with the Corporation or an Affiliate
likewise shall not be deemed to be a termination of employment for purposes of
the Plan.  A Participant who is classified as an intermittent employee shall be
deemed to have a termination of employment for purposes of the Plan.

 
 
(b)
Exercise after Death, Retirement, or Disability.  If the Participant dies,
Retires or becomes Totally and Permanently Disabled without having exercised
this option in full, the remaining portion of this option, determined without
regard to the limitations in Subsection 2(a), may be exercised within the
earlier of (i) three



 
2

--------------------------------------------------------------------------------

 


 
years from the date of death or Total and Permanent Disability or five years
from the date of Retirement, as the case may be, or (ii) the remaining period of
this option.  In the case of a Participant who dies, this option may be
exercised by the person or persons to whom the Participant's rights under this
option shall pass by will or by applicable law or, if no such person has such
rights, by his executor or administrator.
 

 
Notwithstanding this Section 2(b), if the Corporation receives an opinion of
counsel that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that would likely result in the favorable Retirement
treatment that applies to the option under this Section 2(b) being deemed
unlawful and/or discriminatory, then the Corporation will not apply the
favorable Retirement treatment and options will be treated as they would under
the rules that apply if the Participant’s employment with the Corporation or an
Affiliate ends for any other reason, as applicable.

 
 
(c)
Method of Exercise.  This option shall be exercised by delivering to Merrill
Lynch, or other authorized agent of the Corporation, as set forth in their terms
and conditions of exercise, written notice of the number of shares with respect
to which option rights are being exercised and by paying in full the option
price of the shares at the time being acquired.  Payment may be made in cash or
a check payable to the Corporation as set forth in the terms and conditions of
exercise.   The Participant may also pay the option price with previously owned
shares of the Corporation's Common Stock as set forth in the terms and
conditions of exercise, provided the Participant is located in the U.S. at the
time of exercise.  The date of exercise shall be deemed to be the date of
receipt of the written notice and payment for the shares being purchased.  The
Participant shall have none of the rights of a stockholder with respect to
shares covered by such options until the Participant becomes record holder of
such shares.

 
 
(d)
Payment of Withholding Taxes.  No shares of Common Stock may be purchased under
this option, unless prior to or simultaneously with such purchase, (i) the
Participant, (ii) in the event of his death, the person succeeding to his rights
hereunder or, (iii) in the event of a transfer of an option as provided in the
Committee Rules, either the Participant, or the entity succeeding to his rights
hereunder, shall pay to the Corporation such amount as the Corporation advises
is required under applicable federal, state or local laws to withhold and pay
over to governmental taxing authorities by reason of the purchase of such shares
of Common Stock pursuant to this option.  Other than a purchase of shares
pursuant to an option which had previously been transferred pursuant to the
Committee Rules, payment of required withholding taxes may be made with shares
of the Corporation's Common Stock which otherwise would be distributable upon
exercise of the option, pursuant to the Committee Rules.

 
3.
Nontransferability.  Except as may otherwise be provided by the Committee Rules,
this option shall be transferable only by will or by the laws of descent and
distribution, and during the Participant's lifetime shall be exercisable only by
him.

 


 
3

--------------------------------------------------------------------------------

 


 
4.
Compliance with Law.  No shares of Common Stock may be purchased under this
option, unless prior to the purchase thereof, the Corporation shall have
received an opinion of counsel to the effect that the issuance and sale of such
shares by the Corporation to the Participant will not constitute a violation of
the Securities Act of 1933, as amended.  As a condition of exercise, the
Participant shall, if requested by the Corporation, submit a written statement
in form satisfactory to counsel for the Corporation, to the effect that any
shares of Common Stock purchased upon exercise of this option will be purchased
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended, and the Corporation shall
have the right, in its discretion, to cause the certificates representing shares
of Common Stock purchased hereunder to be appropriately legended to refer to
such undertaking or to any legal restrictions imposed upon the transferability
thereof by reason of such undertaking.

 

 
The option granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the option or the delivery or purchase of shares thereunder, such
option may not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained.  The Corporation agrees to use its best efforts to obtain any such
requisite listing, registration, qualification, consent or approval.

 
5.
No Right of Continued Employment.  The granting of this option does not confer
upon the Participant any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Participant whenever the interest of the Corporation
or its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Participant under this option.

 
6.
Discretion of the Corporation, Board of Directors and the Committee.  Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this option shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 
7.
Amendments.  The Committee may at any time alter or amend this option to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the Common Stock or any other security of the Corporation is listed, (3)
permitted under applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended (including rule 16b-3 thereof),
and (4) that such action would not result in the disallowance of a deduction to
the Corporation under Section 162(m) of the Code or any successor section
(including the rules and regulations promulgated thereunder).  Notwithstanding
anything to the contrary contained herein, the Committee may not take any action
that would result in any amount payable under this option qualifying as
"applicable employee remuneration" as so defined for purposes of Section 162(m)
of the Code.



 
4

--------------------------------------------------------------------------------

 


 
8.
Inalienability of Benefits and Interest.  This option and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.

 
9.
Delaware Law to Govern.  The Plan is governed by and subject to the laws of the
United States of America.  All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this option
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.

 
10.
Purchase of Common Stock.  The Corporation and its Affiliates may, but shall not
be required to, purchase shares of Common Stock of the Corporation for purposes
of satisfying the requirements of this option.  The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of Common Stock
of the Corporation purchased for satisfying the requirements of this option.

 
11.
Notices.  Any notice to be given to the Corporation under this option shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Participant under the
terms of this option may be addressed to him at his address as it appears on the
Corporation's records, or at such other address as either party may hereafter
designate in writing to the other.  Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government.

 
12.
Changes in Capitalization.  In the event there are any changes in the Common
Stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares and the option price
per share of stock subject to this option, and (b) such other provisions of this
option as may be necessary and equitable to carry out the foregoing purposes,
provided, however that no such adjustment or change may be made to the extent
that such adjustment or change will result in the disallowance of a deduction to
the Corporation under Section 162(m) of the Code or any successor section.

 
13.
Effect on Other Plans.  All benefits under this option shall constitute special
compensation and shall not affect the level of benefits provided to or received
by the Participant (or the Participant's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate.  This option shall not
be construed to affect in any way the Participant's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.



 
5

--------------------------------------------------------------------------------

 


 
14.
Discretionary Nature of Award.  The grant of an option is a one-time benefit and
does not create any contractual or other right to receive a grant of options or
benefits in lieu of options in the future.  Future grants, if any, will be at
the sole discretion of the Corporation, including, but not limited to, the
timing of any grant, the number of options and vesting provisions.  The value of
the option is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any.  As such, the option is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

 
15.
Data Privacy.  The Participant hereby authorizes the Participant’s employer to
furnish the Corporation (and any agent of the Corporation administering the Plan
or providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of options and administration of
the Plan and the Participant waives any data privacy rights such Participant
might otherwise have with respect to such information.

 
16.
Conflict with Plan.  This option is awarded pursuant to and subject to the
Plan.  This Agreement is intended to supplement and carry out the terms of the
Plan.  It is subject to all terms and provisions of the Plan and, in the event
of a conflict, the Plan shall prevail.

 
17.
Successors.  This option shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.

 
18.
Defined Terms.  Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 
19.
For U.S. Participants Only.  A U.S. Participant who has not previously signed a
noncompete agreement has until the end of the one hundred twenty (120) day
period beginning from the date of grant of this option to sign and return the
Noncompete Agreement provided to such Participant.  If the U.S. Participant does
not sign and return the provided Noncompete Agreement on or before the end of
such one hundred twenty (120) day period then the grant of the right and option
to purchase the shares of Common Stock of the Corporation, as set forth in
Section 1, shall not be binding on and shall be voidable by the Corporation, in
which case it shall have no further force or effect.

 
20.
Acceptance of Option Terms and Conditions.  A Participant has until the end of
the one hundred twenty (120) day period beginning from the date of grant of this
option to accept this Award Agreement.  If the Participant does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day period
then the grant of the right and option to purchase the shares of Common Stock of
the Corporation, as set forth in Section 1, shall not be binding on and shall be
voidable by the Corporation, in which case it shall have no further force or
effect.



 
6

--------------------------------------------------------------------------------

 


 
Acknowledgment of Conditions
 
I understand and acknowledge the following conditions with respect to the award
granted to me under the Plan:
 
●
The Plan is established voluntarily by the Corporation, it is discretionary in
nature and the Corporation may modify, amend, suspend, cancel or terminate it at
any time.  The grant of an option is a one-time benefit and does not create any
contractual or other right to receive a grant of options or benefits in lieu of
options in the future, even if options have been granted repeatedly in the
past.  Future grants, if any, will be at the sole discretion of the Corporation,
including, but not limited to, the timing of any grant, the number of option
shares, vesting provisions and the exercise price.

 
●
My participation in the Plan is voluntary.   Participation in the Plan will not
create a right to further employment with the Participant’s actual employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate my employment relationship at any time.  Further, the option and my
participation in the Plan will not be interpreted to form an employment contract
or relationship with the Corporation or any Affiliate.

 
●
The value of the option is an extraordinary item outside the scope of my
employment contract, if any, and is not intended to replace any pension rights
or compensation.  As such, the option is not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event shall be considered as compensation for, or relating in any way
to, past services for the Corporation or my Employer.

 
●
The future value of the underlying shares is unknown and cannot be predicted
with certainty.  If the underlying shares do not increase in value, the options
will have no value.

 
 

●
Vesting of any option shares ceases upon termination of active employment for
any reason except as may otherwise be explicitly provided in the Plan document
and this Award Agreement, and the vesting and exercisability period will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when I am
no longer actively employed for purposes of this option.

 
●
In consideration of the grant of this option, no claim or entitlement to
compensation or damages shall arise from termination of my right to exercise the
option resulting from termination of my employment by the Corporation or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and I irrevocably release the Corporation and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Award Agreement, I shall be deemed irrevocably to have waived any entitlement to
pursue such claim.

 
●
The future value of the underlying shares is unknown and cannot be predicted
with certainty.  If the underlying shares do not increase in value, the option
will have no value.  If I exercise this option and obtain shares, the value of
those shares acquired upon exercise may increase or decrease in value, even
below the option price.

 
●
The option and benefits under the Plan, if any, will not automatically transfer
to another company in the case of a merger, take-over or transfer of liability.

 
●
Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to my participation in the Plan and legally
applicable to me, or deemed by the Corporation or the Employer to be an
appropriate charge to me even if technically due by the Corporation or the
Employer (“Tax-Related Items”), I acknowledge that the ultimate liability for
all Tax-Related Items is and remains my responsibility and may exceed the amount
actually withheld by the Corporation or the Employer.  I further acknowledge
that the Corporation and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this option, including, but not limited to, the grant, vesting or
exercise of this option, the subsequent sale of shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
option to reduce or eliminate my liability for Tax-Related Items or achieve any
particular tax result.  Further, if I have become subject to tax in more than
one jurisdiction between the date of grant and the date of any relevant taxable
or tax withholding event, as applicable, I acknowledge that the Corporation
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 
 
7

--------------------------------------------------------------------------------


 
●
Prior to the relevant taxable or tax withholding event, as applicable, I shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employer to satisfy or account for all Tax-Related Items. In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 
 
1.
withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or

 
 
2.
withholding from proceeds of the sale of shares acquired upon exercise either
through a voluntary sale or through a mandatory sale arranged by the Corporation
(on my behalf, pursuant to this authorization); or

 
 
3.
withholding in shares to be issued upon exercise.

 
●
To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in shares, for tax purposes, I am
deemed to have been issued the full number of shares subject to the
option exercise, notwithstanding that a number of shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
my participation in the Plan.

 
●
Finally, I shall pay to the Corporation or to the Employer any amount of
Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of my participation in the Plan that cannot
be satisfied by the means previously described.  The Corporation may refuse to
honor the exercise or deliver shares or the proceeds of the sale of shares to me
if I fail to comply with my obligations in connection with the Tax-Related
Items.

 
 
●
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding my participation in the Plan,
or my acquisition or sale of the underlying shares.  I am hereby advised to
consult with my own personal tax, legal and financial advisors regarding my
participation in the Plan before taking any action related to the Plan.

 
 
8

--------------------------------------------------------------------------------


 
●
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement and any other option grant materials by and among, as
applicable, my Employer, the Corporation and its Affiliates for the purpose of
implementing, administering and managing my participation in the Plan.

 
I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Corporation, details of all options or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in my favor, for the purpose of implementing,
administering and managing the Plan (“Data”).
 
I understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country, or elsewhere, and that my country may have
different data privacy laws and protections than my country.  I understand that
I may request a list with the names and addresses of any potential recipients of
the Data by contacting my local human resources representative.  I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
received upon vesting of the PRSUs may be deposited.  I understand that Data
will be held only as long as is necessary to implement, administer and manage my
participation in the Plan.  I understand that I may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing my local human resources
representative.  I understand that refusal or withdrawal of my consent may
affect my ability to participate in the Plan.  For more information on the
consequences of my refusal to consent or withdrawal of consent, I understand
that I may contact my local human resources representative.
 
●
The Plan is governed by and subject to U.S. law.  Interpretation of the Plan and
my rights under the Plan will be governed by provisions of U.S. law.  For
purposes of litigating any dispute that arises under this grant or the Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware, U.S.A. and agree that such litigation shall be conducted in
the federal courts for the United States for the Northern District of Texas,
where this grant is made and/or to be performed, and no other courts.

 
●
I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for me to exercise my option, acquire the shares or to hold or sell the shares
subject to the option.   Neither the Corporation nor its Affiliates will be
responsible for obtaining such approvals, licenses or permits, or for making any
such notices, nor will the Corporation or its Affiliates be liable for any fines
or penalties I may incur for failure to obtain any required approvals, permits
or licenses or to make any required notices.

 
 
9

--------------------------------------------------------------------------------


 
●
If one or more of the provisions of this Award Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award Agreement to be construed so as to
foster the intent of this Award Agreement and the Plan.

 
●
If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 
●
Notwithstanding any provisions in this Award Agreement, the option shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country.  Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan.  Appendix A constitutes
part of this Award Agreement.

 
●
The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 
●
I recognize that the grant of this option is not an element of my normal or
expected compensation and I acknowledge that I have no future rights to option
grants under this or any other plans offered by the Corporation, including but
not limited to, upon termination of the Plan or upon severance of my employment.

 
●
The Corporation reserves the right to impose other requirements on my
participation in the Plan, on the option and on any shares acquired under the
Plan, to the extent the Corporation determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require me to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 


Conclusion and Acceptance
 
I accept this grant via electronic signature by clicking the "Accept" icon and
certify that I have read, understand and agree to the terms and conditions of
the Plan the provisions of the applicable Award Agreement and all other
applicable documents (including any country-specific terms applicable to any
grant).  I hereby authorize my Employer to furnish the Corporation (and any
agent administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
options and enable administration of the Plan and I understand that such
information shall be used only as long and to the extent necessary to administer
my participation in the Plan.  I agree that my participation in the Plan and the
awards granted to me under the Plan will be governed solely by provisions of
U.S. law.
 
 


 
10

--------------------------------------------------------------------------------

 


KIMBERLY-CLARK CORPORATION
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT
 
APPENDIX A
 
 
This Appendix A includes additional terms and conditions that govern this option
granted to the Participant under the Plan if the Participant resides in one of
the countries listed below.  Certain capitalized terms used but not defined in
this Appendix A have the meanings set forth in the Plan and/or the Award
Agreement.
 
This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2009.  Such laws are often complex and change
frequently.  As a result, the Corporation strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date at vesting of the options or
the subsequent sale of the shares.
 
In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result.  Accordingly, the Participant
is advised to seek appropriate professional advice as to how the relevant laws
in the Participant’s country may apply to the Participant’s situation.
 
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, the information contained
herein may not be applicable to the Participant.
 
AUSTRALIA
 
Securities Law Notice
 
If the Participant acquires shares of the Corporation’s Common Stock pursuant to
this option and the Participant offers his or her shares of the Corporation’s
Common Stock for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law.  The Participant
should obtain legal advice on his or her disclosure obligations prior to making
any such offer.
 
CANADA
 
Form of Payment
 
Notwithstanding anything in the Plan or the Award Agreement to the contrary, the
Participant is prohibited from surrendering shares of Common Stock that he or
she already owns or attesting to the ownership of shares to pay the option price
or any Tax-Related Items in connection with this option.
 
11

--------------------------------------------------------------------------------


 
Securities Law Notice
 
The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed.  The
Corporation’s shares are currently listed on the New York Stock Exchange.
 
For Participants in Quebec:  Language Consent
 
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
 
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
 
Authorization to Release and Transfer Necessary Personal Information
 
The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan.  The Participant further authorizes the Corporation, any parent,
subsidiary or Affiliate and the plan administrators to disclose and discuss the
Plan with their advisors.  The Participant further authorizes the Corporation
and any parent, subsidiary or Affiliate to record such information and to keep
such information in the Participant’s employee file.
 
FRANCE
 
Consent to Receive Information in English
 
By accepting the Award Agreement providing for the terms and conditions of the
Participant’s option grant, the Participant confirms having read and understood
the documents relating to this grant (the Plan and this Award Agreement) which
were provided in English language.  The Participant accepts the terms of those
documents accordingly.
 
En acceptant le Contrat d'Attribution décrivant les termes et conditions de
l’attribution d’options, le participant confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan U.S. et ce Contrat
d'Attribution) qui ont été communiqués en langue anglaise. Le participant
accepte les termes en connaissance de cause.
 
HONG KONG
 
Securities Law Notice
 
The offer of the option and the shares to be issued upon exercise of the option
is available only to eligible employees of the Corporation or its Affiliates
participating in the Plan and is not a public offer of securities.  The
Participant should be aware that the contents of this Award Agreement have not
been reviewed by any regulatory authority in Hong Kong.  


 
12

--------------------------------------------------------------------------------

 


 
The Participant is advised to exercise caution in relation to the offer.  If the
Participant is in any doubt about any of the contents of the Award Agreement or
the Plan, the Participant should obtain independent professional advice.
 
Sale of Shares
 
In the event the option vests within six months of the date of grant, the
Participant agrees that he or she will not exercise the option and sell the
shares acquired prior to the six-month anniversary of the date of grant.  
 
Occupational Retirement Schemes Ordinance Alert
 
The Corporation specifically intends that neither the option nor the Plan will
be an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).
 
INDIA
 
Fringe Benefit Tax
 
By accepting this option and participating in the Plan, the Participant consents
and agrees to assume any and all liability for fringe benefit tax that may be
payable by the Participant or the Employer in connection with the Plan upon
request of the Corporation and at the Corporation’s sole discretion.  The
Participant understands that the grant of this option and participation in the
Plan is contingent upon his or her agreement to assume liability for fringe
benefit tax payable on the shares of Common Stock acquired under the Plan if the
Corporation so requests.
 
Further, by accepting this option and participating in the Plan, the Participant
agrees that the Corporation and/or the Employer may collect fringe benefit tax
from the Participant by any of the means set forth in the Acknowledgment of
Conditions section of the Award Agreement or any other reasonable method
established by the Corporation.  The Participant also agrees to execute any
other consents or elections required to accomplish the foregoing, promptly upon
request of the Corporation.
 
ITALY
 
Method of Exercise
 
Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in Italy, the Participant must exercise this option
using the cashless exercise method.  To complete a full cashless exercise, the
Participant should notify a licensed securities broker acceptable to the
Corporation to: (i) sell all of the shares upon exercise; (ii) use the proceeds
to pay the option price, brokerage fees and any applicable Tax-Related Items;
and (iii) remit the balance in cash to the Participant.  If the Participant does
not complete this procedure, the Corporation may refuse to allow the Participant
to exercise this option.  The Corporation reserves the right to provide the
Participant with additional methods of exercise depending on local developments.
 
Data Privacy Notice and Consent.
 
This provision replaces in its entirety the data privacy section in the Award
Agreement:
 
 
13

--------------------------------------------------------------------------------


 
The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of his or her
personal data as described in this section of this Appendix A by and among, as
applicable, the Employer, the Corporation and any Affiliate for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan.
 
The Participant understands that the Employer, the Corporation and any Affiliate
hold certain personal information about him or her, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Corporation or any
Affiliate, details of all options, or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”).
 
The Participant also understands that providing the Corporation with Data is
necessary for the performance of the Plan and that his or her refusal to provide
such Data would make it impossible for the Corporation to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan.  The Controller of personal data processing is Kimberly-Clark
Corporation  with registered offices at 351 Phelps Drive, Irving, Texas  75038,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino,
Italy.
 
The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  The Participant understands that
Data may also be transferred to the Corporation’s independent registered public
accounting firm.  The Participant further understand that the Corporation and/or
any Affiliate  will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing the Participant’s participation in
the Plan, and that the Corporation and/or any Affiliate may each further
transfer Data to third parties assisting the Corporation in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Participant may elect to
deposit any shares of Common Stock acquired under the Plan.  Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Participant’s
participation in the Plan.  The Participant understands that these recipients
may be located in or outside the European Economic Area, such as in the United
States or elsewhere.  Should the Corporation exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.
 
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


 
14

--------------------------------------------------------------------------------

 


 
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  The Participant understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, he or she has the right to, including but not
limited to, access, delete, update, correct, or terminate, for legitimate
reason, the Data processing.  Furthermore, the Participant is aware that Data
will not be used for direct marketing purposes.  In addition, Data provided can
be reviewed and questions or complaints can be addressed by contacting the
Participant’s local human resources representative.
 
Plan Document Acknowledgment
 
In accepting the grant of this option, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.
 
The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(d)
on Payment of Withholding Taxes; Section 5 on No Right of Continued Employment;
Section 9 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice and Consent section included in this
Appendix A.
 
MALAYSIA
 
Insider Trading Notification  
 
The Participant should be aware of the Malaysian insider trading rules, which
may impact the Participant’s acquisition or disposal of shares acquired under
the Plan.  Under Malaysian insider trading rules, the Participant is prohibited
from acquiring or selling shares or rights to shares (e.g., an option) when in
possession of information that is not generally available and that the
Participant knows or should know will have a material effect on the price of
shares once such information is generally available.
 
Director Notification Obligation  
 
If the Participant is a director of the Corporation’s Malaysian Affiliate, the
Participant is subject to certain notification requirements under the Malaysian
Companies Act.  Among these requirements is an obligation to notify the
Malaysian Affiliate in writing when the Participant receives or disposes of an
interest (e.g., an option or shares) in the Corporation or any related
company.  Such notifications must be made within 14 days of receiving or
disposing of any interest in the Corporation or any related company.
 
MEXICO
 
Labor Law Policy and Acknowledgment
 
In accepting the grant of this option, the Participant expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas  75038, United States of America, is solely responsible for the
administration of the Plan and that the Participant’s participation in the
 
 
15

--------------------------------------------------------------------------------


 
Plan and acquisition of shares of Common Stock do not constitute an employment
relationship between the Participant and the Corporation since the Participant
is participating in the Plan on a wholly commercial basis and his or her sole
Employer is Kimberly-Clark de Mexico, S.A. de C.V.  Based on the foregoing, the
Participant expressly recognizes that the Plan and the benefits that he or she
may derive from participating in the Plan do not establish any rights between
the Participant and the Employer, Kimberly-Clark de Mexico, S.A. de C.V. and do
not form part of the employment conditions and/or benefits provided by
Kimberly-Clark de Mexico, S.A. de C.V., and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.
 
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, Kimberly-Clark Corporation reserves the absolute right to amend
and/or discontinue the Participant’s participation at any time without any
liability to the Participant.
 
Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Participant therefore grants a
full and broad release to the Corporation,  its Affiliates, branches,
representation offices, its shareholders, officers, agents, or legal
representatives with respect to any claim that may arise.
 
Política Laboral y Reconocimiento/Aceptación
 
Al aceptar el otorgamiento de la Opción de Compra de Acciones y/o Acciones
Diferidas, el Empleado expresamente reconoce que Kimberly-Clark Corporation con
oficinas registradas en 351 Phelps Drive, Irving, Texas  75038, U.S.A., es la
única responsable por la administración del Plan y que la participación del
Empleado en el Plan y en su caso la adquisición de las Opciones de Compra de
Acciones o Acciones no constituyen ni podrán interpretarse como una relación de
trabajo entre el Empleado y Kimberly-Clark Corporation, ya que el Empleado
participa en el Plan en un marco totalmente comercial y su único Patrón lo es
Kimberly-Clark de Mexico, S.A. de C.V. con domicilio en Kimberly-Clark de
Mexico, S.A. de C.V. Mexico.  Derivado de lo anterior, el Empleado expresamente
reconoce que el Plan y los beneficios que pudieran derivar de la participación
en el Plan no establecen derecho alguno entre el Empleado y el Patrón,
Kimberly-Clark de Mexico, S.A. de C.V. y no forma parte de las condiciones de
trabajo y/o las prestaciones otorgadas por Kimberly-Clark de Mexico, S.A. de
C.V. y que cualquier modificación al Plan o su terminación no constituye un
cambio o impedimento de los términos y condiciones de la relación de trabajo del
Empleado.
 
Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.
 
Finalmente, el Empleado por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporation , sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.
 
16

--------------------------------------------------------------------------------


 
NETHERLANDS
 
Consent to Comply with Dutch Securities Law
 
The Participant has been granted options under the Plan, pursuant to which the
Participant may acquire shares.  Participants who are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of such shares.  In particular, the Participant may be prohibited from
effecting certain share transactions if the Participant has insider information
regarding the Corporation.  
 
Below is a discussion of the applicable restrictions.  The Participant is
advised to read the discussion carefully to determine whether the insider rules
apply to the Participant.  If it is uncertain whether the insider rules apply,
the Corporation recommends that the Participant consult with his or her personal
legal advisor.  Please note that the Corporation cannot be held liable if the
Participant violates the Dutch insider rules.  The Participant is responsible
for ensuring compliance with these rules.  
 
By entering into the Award Agreement and participating in the Plan, the
Participant acknowledges having read and understood the notification below and
acknowledges that it is his or her own responsibility to comply with the Dutch
insider trading rules, as discussed herein.
 
Prohibition Against Insider Trading
 
Dutch securities laws prohibit insider trading.  Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Corporation is prohibited from effectuating a
transaction in securities in or from the Netherlands.  “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the share price, regardless of the actual effect on the price.  The insider
could be any employee of the Corporation or its Dutch Affiliate who has inside
information as described above.
 
Given the broad scope of the definition of inside information, certain employees
of the Corporation working at its Dutch Affiliate may have inside information
and thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when he or she had such inside information.
 
NEW ZEALAND
 
Securities Law Notice
 
The Participant will receive the following documents (in addition to this
Appendix A) in connection with this option from the Corporation:


 
17

--------------------------------------------------------------------------------

 


 
 
1.
an Award Agreement which sets forth the terms and conditions of the option
grant;

 
2.
a copy of the Corporations’ most recent annual report and most recent financial
reports have been made available to enable the Participant to make informed
decisions concerning this option; and

 
3.
a copy of the description of the Kimberly-Clark Corporation 2001 Equity
Participation Plan (“Description”) (i.e., the Corporation’s Form S-8 Plan
Prospectus under the U.S. Securities Act of 1933, as amended), and the
Corporation will provide any attachments or documents incorporated by reference
into the Description upon written request.  The documents incorporated by
reference into the Description are updated periodically.  Should the Participant
request copies of the documents incorporated by reference into the Description,
the Corporation will provide the Participant with the most recent documents
incorporated by reference.

 
RUSSIA
 
Securities Law Notice
 
This Award Agreement, the Plan and all other materials the Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia.  The issuance of shares of Common Stock under
the Plan has not and will not be registered in Russia and hence the shares
described in any Plan-related documents may not be offered or placed in public
circulation in Russia.
 
Please note that, under the Russian law, the Participant is not permitted to
sell the Corporation’s shares directly to other Russian individuals and the
Participant is not permitted to bring share certificates into Russia.  All
shares acquired upon exercise of the option will be maintained on the
Participant’s behalf in the United States.
 
SAUDI ARABIA
 
Securities Law Notice
 
This document may not be distributed in the Kingdom except to such persons as
are permitted under the Offers of Securities Regulations issued by the Capital
Market Authority.
 
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial adviser.
 
SOUTH AFRICA
 
Tax Acknowledgment
 
By accepting this option, the Participant agrees to notify the Employer of the
amount of any gain realized upon exercise of this option.  If the Participant
fails to advise the Employer of the gain realized upon exercise, the Participant
may be liable for a fine.  The Participant will be responsible for paying any
difference between the actual tax liability and the amount withheld.


 
18

--------------------------------------------------------------------------------

 


 
If the Participant uses cash to exercise this option and purchase shares, rather
than a cashless exercise method, the Participant must first obtain a “Tax
Clearance Certificate (in Respect of Foreign Investment)” from the South African
Reserve Service.  The Participant must also complete a transfer of funds
application form to transfer the funds.  The Tax Clearance Certificate should be
presented to a dealer of the Exchange Control Department of the South Africa
Reserve Bank (it is likely that the Participant’s bank will qualify as such a
dealer), together with a completed application form to transfer funds.  No
transfer of funds may be completed unless the original Tax Clearance Certificate
bears the official stamp and signature of the Office of Receiver of Revenue of
the South African Reserve Service.
 
SPAIN
 
Labor Law Acknowledgment
 
By accepting this option, the Participant acknowledges that he or she
understands and agrees to participation in the Plan and that he or she has
received a copy of the Plan.
 
The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant options under the Plan to individuals who
may be employees of the Corporation or its Affiliates throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis.  Consequently, the
Participant understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  Further, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of this option and the
underlying shares is unknown and unpredictable.  In addition, the Participant
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus,  the Participant understands, acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then this option shall
be null and void.
 
UKRAINE
 
Method of Exercise
 
Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in Ukraine, the Participant must exercise this option
using the cashless exercise method.  To complete a full cashless exercise, the
Participant should notify a licensed securities broker acceptable to the
Corporation to: (i) sell all of the shares upon exercise; (ii) use the proceeds
to pay the option price,  brokerage fees and any applicable Tax-Related Items;
and (iii) remit the balance in cash to the Participant.  If the Participant does
not complete this procedure, the Corporation may refuse to allow the Participant
to exercise this option.  The Corporation reserves the right to provide the
Participant with additional methods of exercise depending on local
developments.  


 
19

--------------------------------------------------------------------------------

 


 
UNITED KINGDOM
 
Tax Acknowledgment
 
The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:
 
If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
Section 222(1) (c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected Tax-Related Items shall constitute a
loan owed by the Participant to the Employer, effective on the Due Date.  The
Participant agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs (“HMRC”) official rate; it will be immediately due
and repayable.  Notwithstanding the foregoing, if the Participant is an officer
or executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Participant.  In the event that the Participant is an
officer or director, as defined above, and Tax-Related Items are not collected
from or paid by the Participant by the Due Date, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Participant on which
additional income tax and National Insurance Contributions may be payable.   The
Participant acknowledges the Corporation or the Employer may recover it at any
time thereafter by any of the means referred to in the Award Agreement.  The
Participant authorizes the Corporation to withhold the transfer of any shares
unless and until the loan is repaid in full.
 


 
20

--------------------------------------------------------------------------------

 


 
KIMBERLY-CLARK CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT
AWARD AGREEMENT
(effective February 26, 2009)
 
 
This Award, granted on the date approved by the Committee or the Chief Executive
Officer, as the case may be, and as reflected on the Merrill Lynch Benefits
OnLine site, or any successor system, via the Grant Summary screen as the Grant
Date, by Kimberly-Clark Corporation, a Delaware corporation (hereinafter called
the "Corporation"), is subject to the terms and conditions of the 2001 Equity
Participation Plan (the “Plan”) and this Award Agreement, including any
country-specific terms and conditions contained in Appendix A to this Award
Agreement.
W I T N E S S E T H:
 
WHEREAS, the Corporation has adopted the Plan to encourage those employees who
materially contribute, by managerial, scientific or other innovative means, to
the success of the Corporation or of an Affiliate, to acquire an ownership
interest in the Corporation, thereby increasing their motivation for and
interest in the Corporation's or the Affiliate's long-term success;
 
NOW, THEREFORE, it is agreed as follows:
 
1.
Number of Share Units Granted.  The Corporation hereby grants to the Participant
Performance Restricted Stock Units (“PRSUs”) at the target level approved on the
date of grant and as reflected on the Merrill Lynch Benefits OnLine site, or any
successor system, via the Grant Summary screen as the Units Granted (the “Target
Level”), subject to the terms, conditions and restrictions set forth herein and
in the Plan, and the Corporation's attainment of the Performance Goals
established by the Committee as set forth on Appendix A-1. The actual number of
PRSUs earned by the Participant at the end of the Restricted Period may range
from 0 to 200% of the Target Level.

 
2.         Transferability Restrictions.
 
 
(a)
Restricted Period.  During the Restricted Period, the Participant may not sell,
assign, transfer, or otherwise dispose of, or mortgage, pledge or otherwise
encumber the Award.  Except as provided under this paragraph 2, the Award,
including any accrued dividend equivalents, shall be subject to forfeiture until
the end of the Restricted Period three years after the date of this
grant.  Participant becomes 100% vested in the number of PRSUs earned based on
attainment of the Performance Goal at the end of the Restricted Period as
approved and authorized by the Committee.


 

--------------------------------------------------------------------------------



 
 
The Restricted Period shall begin on the date of the granting of this Award, and
shall end three years after the date of this grant.  Holders of Awards shall
have none of the rights of a shareholder with respect to such shares including,
but not limited to, any right to receive dividends in cash or other property or
other distribution or rights in respect of such shares except as otherwise
provided in this Agreement, nor to vote such shares as the record owner thereof.

 
During each year in the Restricted Period, the Participant will not be paid
dividend equivalents on the unvested PRSUs but the Participant will receive a
credit equal to dividends declared on the Corporation’s Common Stock which will
be reinvested in additional PRSUs at the then fair market value of the
Corporation’s Common Stock on the date dividends are paid, and the additional
PRSUs will be accumulated and paid if and when the PRSUs vest, based on the
actual number of PRSUs that vest.  In the case of dividends paid in property
other than cash, the amount of the dividend shall be deemed to be the fair
market value of the property at the time of the payment of the dividend, as
determined in good faith by the Corporation.  The Corporation shall not be
required to segregate any cash or other property of the Corporation.
 
 
(b)
Termination of Employment.  Participant shall forfeit any unvested Award,
including any accrued dividend equivalents, upon termination of employment
unless such termination (i) is due to a Qualified Termination of Employment, or
(ii) if more than six months after the date of grant, due to death, Retirement,
Total and Permanent Disability, or the shutdown or divestiture of a business
unit.  A termination of employment shall not be deemed to have occurred while a
Participant is on military leave or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
Participant retains a right to reemployment with the Corporation or an Affiliate
under an applicable statute or by contract.  For purposes of this subparagraph,
a leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Corporation or an Affiliate.  If the period of leave exceeds six months and
the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period.  Notwithstanding the
foregoing sentence, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence is substituted for such
six-month period in determining whether a termination of employment shall be
deemed to have occurred.  A termination of employment with the Corporation or an
Affiliate to accept immediate reemployment with the Corporation or an Affiliate
likewise shall not be deemed to be a termination of employment for purposes of
the Plan.  A Participant who is classified as an intermittent employee shall be
deemed to have a termination of employment for purposes of the
Plan.  Notwithstanding anything in this Plan to the contrary, a termination of
employment with respect to any Restricted Share Units that are required to meet
the requirements of Section 409A of the Code and the regulations thereunder
shall not be deemed to be a termination of employment for



 
2

--------------------------------------------------------------------------------

 


 
 
purposes of the Plan if it is anticipated that the level of bona fide services
the Participant would perform after such date would continue at a rate equal to
more than 20 percent of the average level of bona fide services performed over
the immediately preceding 36-month period (or the full period of services to the
Corporation or an Affiliate if the Participant has been providing such services
less than 36 months).

 
 
(c)
Death, Retirement, or Total and Permanent Disability.  In the event that more
than six months after the date of grant the Participant’s termination of
employment is due to death or Total and Permanent Disability, it shall result in
pro rata vesting in the number of PRSUs earned.   This pro rata vesting shall be
determined based on the Target Level of PRSUs (including any accrued dividend
equivalents accumulated pursuant to Section 2(a)) (1) prorated for the number of
full months of employment during the Restricted Period prior to the
Participant’s termination of employment, multiplied by (2) the Performance Goal
percentage as approved and authorized by the Committee at the end of the
Restricted Period.  Any fractional share of the Corporation resulting from such
a prorated award shall be rounded to the nearest whole share and shall be paid
within 70 days following the end of the Restricted Period.  In the event that
more than six months after the date of grant the Participant’s termination of
employment is due to Retirement it shall result in 100% vesting in the number of
PRSUs earned based on attainment of the Performance Goal at the end of the
Restricted Period as approved and authorized by the Committee, and such Award
shall be paid within 70 days following the end of the Restricted Period.

 
 
Notwithstanding this Section 2(c), if the Corporation receives an opinion of
counsel that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that would likely result in the favorable Retirement
treatment that applies to the PRSUs under this Section 2(c) being deemed
unlawful and/or discriminatory, then the Corporation will not apply the
favorable Retirement treatment and PRSUs will be treated as they would under the
rules that apply if the Participant’s employment with the Corporation or an
Affiliate ends for any other reason, as applicable.

 
 
(d)
Shutdown or Divestiture.  In the event that more than six months after the date
of grant the Participant’s termination of employment is due to the shutdown or
divestiture of the Corporation’s or its Affiliate’s business it shall result in
pro rata vesting in the number of PRSUs earned.  This pro rata vesting shall be
determined based on the Target Level of PRSUs (including any accrued dividend
equivalents accumulated pursuant to Section 2(a)) (1) prorated for the number of
full years of employment during the Restricted Period prior to the Participant’s
termination of employment, multiplied by (2) the Performance Goal percentage as
approved and authorized by the Committee at the end of the Restricted Period.
Any fractional share of the Corporation resulting from such a prorated award
shall be rounded to the nearest whole share and shall be paid within 70 days
following the end of the Restricted Period.

 
 
(e)
Qualified Termination of Employment.  In the event of a Qualified Termination of
Employment all restrictions will lapse and the shares will become fully vested
and the number of shares that shall be considered to vest shall be the greater



 
3

--------------------------------------------------------------------------------

 


 
 
of the Target Level or the number of shares which would have vested based on the
attainment of the Performance Goal as of the end of the prior calendar year and
shall be paid within 10 days following the last day of employment of the
Participant with the Corporation.  Notwithstanding anything in this Agreement to
the contrary, the payment of an Award to a Key Employee who has separated from
service due to a Qualified Termination of Employment shall be made at the
earlier of the first day of the seventh month following the date of separation
from service or the end of the Restricted Period.  A Key Employee is any
Participant who meets the definition of a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations promulgated thereunder.

 
 
(f)
Payment of Awards.  The payment of the Award shall be made in shares of Common
Stock except that any accrued dividend equivalents accumulated pursuant to
Section 2(a) shall be paid in cash.  Except as may otherwise be provided in
subparagraph 2(e), the payment of an Award shall be made within 70 days
following the end of the Restricted Period.

 
 
(g)
Payment of Withholding Taxes.  No shares of Common Stock, nor any cash payment,
may be delivered under this Award, unless prior to or simultaneously with such
issuance, the Participant or, in the event of his death, the person succeeding
to his rights hereunder, shall pay to the Corporation such amount as the
Corporation advises is required under applicable federal, state or local laws to
withhold and pay over to governmental taxing authorities by reason of the
delivery of such shares of Common Stock and any cash payment pursuant to this
Award.  The Corporation may, in its discretion, withhold payment of required
withholding taxes with cash or shares of Common Stock which otherwise would be
delivered following the date of vesting of the Award under this paragraph 2.

 
3.
Nontransferability. Neither the Award nor the Participant’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Participant (i) by will, (ii) by the laws of descent and distribution or
(iii) for Participants residing in the U.S., pursuant to a designation by the
Participant of a beneficiary or beneficiaries, provided that no such designation
shall be effective unless filed with the Committee prior to the death of such
Participant.

 
4.
Compliance with Law.  No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Participant will not
constitute a violation of the Securities Act of 1933, as amended.  As a
condition of this Award, the Participant shall, if requested by the Corporation,
submit a written statement in form satisfactory to counsel for the Corporation,
to the effect that any shares received under this Award shall be for investment
and not with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended, and the Corporation shall have the right, in
its discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.



 
4

--------------------------------------------------------------------------------

 


 
 
The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained.  The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.

 
 
The Participant is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Participant to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any.  Neither the Corporation
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation or
its Affiliates be liable for any fines or penalties the Participant may incur
for failure to obtain any required approvals, permits or licenses or to make any
required notices.

 
5.
No Right of Continued Employment.  The granting of this Award does not confer
upon the Participant any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Participant whenever the interest of the Corporation
or its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Participant under this Award.

 
6.
Discretion of the Corporation, Board of Directors and the Committee.  Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 
7.
Inalienability of Benefits and Interest.  This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.

 
8.
Delaware Law to Govern.  The Plan is governed by and subject to the laws of the
United States of America.  All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.

 
9.
Purchase of Common Stock.  The Corporation and its Affiliates may, but shall not
be required to, purchase shares of Common Stock of the Corporation for purposes
of satisfying the requirements of this Award.  The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of Common Stock
of the Corporation purchased for satisfying the requirements of this Award.



 
5

--------------------------------------------------------------------------------

 


 
10.
Notices.  Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Participant under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation's records, or at such other address as either party may hereafter
designate in writing to the other.  Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government.

 
11.
Changes in Capitalization.  In the event there are any changes in the Common
Stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.

 
12.
Effect on Other Plans.  All benefits under this Award shall constitute special
compensation and shall not affect the level of benefits provided to or received
by the Participant (or the Participant's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate.  This Award shall not
be construed to affect in any way the Participant's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.

 
13.
Discretionary Nature of Award.  The grant of an Award is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future.  Future grants, if any, will be at the
sole discretion of the Corporation, including, but not limited to, the timing of
any grant, the number of PRSUs and vesting provisions.  The value of the Award
is an extraordinary item of compensation outside the scope of the Participant’s
employment contract, if any.  As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

 
14.
Data Privacy.  The Participant hereby authorizes the Participant’s employer to
furnish the Corporation (and any agent of the Corporation administering the Plan
or providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Participant waives any data privacy rights such Participant
might otherwise have with respect to such information.

 
15.
Conflict with Plan.  This Award is awarded pursuant to and subject to the
Plan.  This Agreement is intended to supplement and carry out the terms of the
Plan.  It is subject to all terms and provisions of the Plan and, in the event
of a conflict, the Plan shall prevail.



 
6

--------------------------------------------------------------------------------

 


 
16.
Successors.  This Award shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.

 
17.
Amendments.  The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the Common Stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended (including rule 16b-3
thereof).

 
18.
Defined Terms.  Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 
19.
For U.S. Participants Only.  A U.S. Participant who has not previously signed a
noncompete agreement has until the end of the one hundred twenty (120) day
period beginning from the date of grant of this Award to sign and return the
Noncompete Agreement provided to such Participant.  If the U.S. Participant does
not sign and return the provided Noncompete Agreement on or before the end of
such one hundred twenty (120) day period then the grant of the Award, as set
forth in Section 1, shall not be binding on and shall be voidable by the
Corporation, in which case it shall have no further force or effect.

 
20.
Acceptance of Award Terms and Conditions.  A Participant has until the end of
the one hundred twenty (120) day period beginning from the date of grant of this
Award to accept this Award Agreement.  If the Participant does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day period
then the grant of the Award, as set forth in Section 1, shall not be binding on
and shall be voidable by the Corporation, in which case it shall have no further
force or effect.

 
Acknowledgment of Conditions
 
I understand and acknowledge the following conditions with respect to the Award
granted to me under the Plan:
 
●
The Plan is established voluntarily by the Corporation, it is discretionary in
nature and the Corporation may modify, amend, suspend, cancel or terminate it at
any time.  The grant of an Award is a one-time benefit and does not create any
contractual or other right to receive an Award or benefits in lieu of an Award
in the future, even if an Award has been granted repeatedly in the past.  Future
grants, if any, will be at the sole discretion of the Corporation, including,
but not limited to, the timing of any grant, the number of Awards, vesting
provisions and the exercise price.

 
●
My participation in the Plan is voluntary. Participation in the Plan will not
create a right to further employment with the Participant’s actual employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate my employment relationship at any time.  Further, the Award and my
participation in the Plan will not be interpreted to form an employment contract
or relationship with the Corporation or any Affiliate.

 
●
The value of the Award is an extraordinary item outside the scope of my
employment contract, if any, and is not intended to replace any pension rights
or compensation.  As such, the PRSU award is not part of normal or expected
compensation for purposes of



 
7

--------------------------------------------------------------------------------

 


 
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension, retirement or
welfare benefits or similar payments and in no event shall be considered as
compensation for, or relating in any way to, past services for the Corporation
or my Employer.
 
●
The future value of the underlying shares is unknown and cannot be predicted
with certainty.  

 
●
The Award and benefits under the Plan, if any, will not automatically transfer
to another company in the case of a merger, take-over or transfer of liability.

 
●
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award, and no claim
or entitlement to compensation or damages shall arise from any diminution in
value of the PRSUs or shares received upon vesting of PRSUs resulting from
termination of my employment by the Corporation or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and I irrevocably
release the Corporation and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Award Agreement, I shall be
deemed irrevocably to have waived any entitlement to pursue such claim.

 
●
In the event of termination of my employment (whether or not in breach of local
labor laws and except as otherwise explicitly provided in the Award Agreement of
the Plan), my right to receive PRSUs and vest under the Plan, if any, will
terminate effective as of the date that I am no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when I am no longer actively employed for purposes of the Award.

 
●
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the
Plan.  Further, I have been advised to consult with my own advisors regarding
participation in the Plan before taking any action related to the Plan.

 
●
Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to my participation in the Plan and legally
applicable to me, or deemed by the Corporation or the Employer to be an
appropriate charge to me even if technically due by the Corporation or the
Employer (“Tax-Related Items”), I acknowledge that the ultimate liability for
all Tax-Related Items is and remains my responsibility and may exceed the amount
actually withheld by the Corporation or the Employer.  I further acknowledge
that the Corporation and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant of the PRSUs,
the vesting of PRSUs, the conversion of the PRSUs into shares or the receipt of
an equivalent cash payment, the subsequent sale of any shares acquired at
vesting and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate the my liability for Tax-Related Items or achieve
any particular tax result.  Further, if I have become subject to tax in more
than one jurisdiction between the date of the Award and the date of any relevant
taxable or tax



 
8

--------------------------------------------------------------------------------

 


 
 
withholding event, as applicable, I acknowledge that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
 
●
Prior to the relevant taxable or tax withholding event, as applicable, I shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employer to satisfy or account for all Tax-Related Items.  In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 
 
1.
withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or

 
 
2.
withholding from proceeds of the sale of shares acquired upon vesting of the
Award either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on my behalf, pursuant to this authorization); or

 
 
3.
withholding in shares to be issued upon vesting of the Award.

 
●
To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in shares, for tax purposes, I am
deemed to have been issued the full number of shares subject to the Award,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of my participation
in the Plan.

 
●
Finally, I shall pay to the Corporation or to the Employer any amount of
Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of my participation in the Plan that cannot
be satisfied by the means previously described.  The Corporation may refuse to
deliver shares or the proceeds of the sale of shares to me if I fail to comply
with my obligations in connection with the Tax-Related Items.

 
●
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement and any other PRSU grant materials by and among, as applicable,
my Employer, the Corporation, and its Affiliates for the purpose of
implementing, administering and managing my participation in the Plan.

 
●
I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Corporation, details of all Awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in
my favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  I understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in my country, or elsewhere, and that my country
may have different data privacy laws and protections than
my country.  I understand that I may request a list with the names and addresses
of any potential recipients of the Data by contacting my local



 
9

--------------------------------------------------------------------------------

 


 
 
human resources representative.  I authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing my participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares received upon vesting of
the PRSUs may be deposited.  I understand that Data will be held only as long as
is necessary to implement, administer and manage my participation in the
Plan.  I understand that I may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing my local human resources
representative.  I understand that refusal or withdrawal of my consent may
affect my ability to participate in the Plan.  For more information on the
consequences of my refusal to consent or withdrawal of consent, I understand
that I may contact my local human resources representative.
 
●
The Plan is governed by and subject to U.S. law.  Interpretation of the Plan and
my rights under the Plan will be governed by provisions of U.S. law.  For
purposes of litigating any dispute that arises under this Award or Award
Agreement, the parties submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation shall be conducted in the federal
courts for the United States for the Northern District of Texas and no other
courts.

 
●
I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for my Award, to acquire the shares or to hold or sell the shares subject to the
PRSU award. Neither the Corporation nor its Affiliates will be responsible for
obtaining such approvals, licenses or permits, or for making any such notices,
nor will the Corporation or its Affiliates be liable for any fines or penalties
I may incur for failure to obtain any required approvals, permits or licenses or
to make any required notices.

 
●
If one or more of the provisions of this Award Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award Agreement to be construed so as to
foster the intent of this Award Agreement and the Plan.

 
●
If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 
●
Notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country.  Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan.  Appendix A constitutes
part of this Award Agreement.



 
10

--------------------------------------------------------------------------------

 


 
 
●
The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 
●
I recognize that the grant of this PRSU award is not an element of my normal or
expected compensation and I acknowledge that I have no future rights to Awards
under this or any other plans offered by the Corporation, including but not
limited to, upon termination of the Plan or upon severance of my employment.

 
●
The Corporation reserves the right to impose other requirements on my
participation in the Plan, on the Award and on any shares acquired under the
Plan, to the extent the Corporation determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require me to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 
 
Conclusion and Acceptance
 
I accept this grant via electronic signature by clicking the "Accept" icon and
certify that I have read, understand and agree to the terms and conditions of
the Plan, the provisions of the applicable Award Agreement and all other
applicable documents (including any country-specific terms applicable to my
grant).  I hereby authorize my Employer to furnish the Corporation (and any
agent administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
Awards and enable administration of the Plan and I understand that such
information shall be used only as long and to the extent necessary to administer
my participation in the Plan. I agree that my participation in the Plan and the
Awards granted to me under the Plan will be governed solely by provisions of
U.S. law. 
 


 
11

--------------------------------------------------------------------------------

 


KIMBERLY-CLARK CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT
AWARD AGREEMENT
 
APPENDIX A
 
 
This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides in one of
the countries listed below.  Certain capitalized terms used but not defined in
this Appendix A have the meanings set forth in the Plan and/or the Award
Agreement.
 
This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2009.  Such laws are often complex and change
frequently.  As a result, the Corporation strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date at vesting of the Award or
the subsequent sale of the shares or receipt of any dividends or dividend
equivalents.
 
In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result.  Accordingly, the Participant
is advised to seek appropriate professional advice as to how the relevant laws
in the Participant’s country may apply to the Participant’s situation.
 
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, the information contained
herein may not be applicable to the Participant.
 
AUSTRALIA
 
Securities Law Notice
 
If the Participant acquires shares of the Corporation’s Common Stock pursuant to
this Award and the Participant offers his or her shares of the Corporation’s
Common Stock for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law.  The Participant
should obtain legal advice on his or her disclosure obligations prior to making
any such offer.
 
Award Payable Only in Shares
 
Notwithstanding any discretion contained in the Plan, or any provision in the
Award Agreement to the contrary, Awards granted to Participants in Australia
shall be paid in shares of the Corporation’s Common Stock only and do not
provide any right for the Participant to receive a cash payment.
 


 
12

--------------------------------------------------------------------------------

 


CANADA
 
Award Payable Only in Shares
 
Notwithstanding any discretion contained in the Plan, or any provision in the
Award Agreement to the contrary, Awards granted to Participants in Canada shall
be paid in shares of the Corporation’s Common Stock only and do not provide any
right for the Participant to receive a cash payment.
 
Securities Law Notice
 
The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed.  The
Corporation’s shares are currently listed on the New York Stock Exchange.
 
For Awards Granted to Participants in Quebec:  Language Consent
 
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
 
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
 
Authorization to Release and Transfer Necessary Personal Information
 
The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan.  The Participant further authorizes the Corporation, any parent,
subsidiary or Affiliate and the plan administrators to disclose and discuss the
Plan with their advisors.  The Participant further authorizes the Corporation
and any parent, subsidiary or Affiliate to record such information and to keep
such information in the Participant’s employee file.
 
FRANCE
 
Consent to Receive Information in English
 
By accepting the Award Agreement providing for the terms and conditions of the
Participant’s grant, the Participant confirms having read and understood the
documents relating to this grant (the Plan and this Award Agreement) which were
provided in English language.  The Participant accepts the terms of those
documents accordingly.
 
En acceptant le Contrat d'Attribution décrivant les termes et conditions de
l’attribution d’options, le participant confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan U.S. et ce Contrat
d'Attribution) qui ont été communiqués en langue anglaise. Le participant
accepte les termes en connaissance de cause.


 
13

--------------------------------------------------------------------------------

 


 
HONG KONG
 
Securities Law Notice
 
The offer of the Award and the shares to be issued upon vesting is available
only to eligible employees of the Corporation or its Affiliates participating in
the Plan and is not a public offer of securities.  The Participant should be
aware that the contents of this Award Agreement have not been reviewed by any
regulatory authority in Hong Kong.  The Participant is advised to exercise
caution in relation to the offer.  If the Participant is in any doubt about any
of the contents of the Award Agreement or the Plan, the Participant should
obtain independent professional advice.
 
Sale of Shares
 
In the event the Award vests within six months of the date of grant, the
Participant agrees that he or she will not dispose of the shares acquired prior
to the six-month anniversary of the date of grant.
 
Occupational Retirement Schemes Ordinance Alert
 
The Corporation specifically intends that neither the Award nor the Plan will be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).
 
INDIA
 
Fringe Benefit Tax
 
By accepting this Award and participating in the Plan, the Participant consents
and agrees to assume any and all liability for fringe benefit tax that may be
payable by the Participant or the Employer in connection with the Plan upon
request of the Corporation and at the Corporation’s sole discretion.  The
Participant understands that the grant of the Award and participation in the
Plan is contingent upon his or her agreement to assume liability for fringe
benefit tax payable on the shares of Common Stock acquired under the Plan if the
Corporation so requests.
 
Further, by accepting this Award and participating in the Plan, the Participant
agrees that the Corporation and/or the Employer may collect fringe benefit tax
from the Participant by any of the means set forth in the Acknowledgment of
Conditions section of the Award Agreement or any other reasonable method
established by the Corporation.  The Participant also agrees to execute any
other consents or elections required to accomplish the foregoing, promptly upon
request of the Corporation.
 
ITALY
 
Data Privacy Notice and Consent.
 
This provision replaces in its entirety the data privacy section in the Award
Agreement:


 
14

--------------------------------------------------------------------------------

 


 
The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of his or her
personal data as described in this section of this Appendix A by and among, as
applicable, the Employer, the Corporation and any Affiliate for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan.
 
The Participant understands that the Employer, the Corporation and any Affiliate
hold certain personal information about him or her, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Corporation or any
Affiliate, details of all Awards, or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”).
 
The Participant also understands that providing the Corporation with Data is
necessary for the performance of the Plan and that his or her refusal to provide
such Data would make it impossible for the Corporation to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan.  The Controller of personal data processing is Kimberly-Clark
Corporation  with registered offices at 351 Phelps Drive, Irving, Texas  75038,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino,
Italy.
 
The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  The Participant understands that
Data may also be transferred to the Corporation’s independent registered public
accounting firm.  The Participant further understand that the Corporation and/or
any Affiliate  will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing the Participant’s participation in
the Plan, and that the Corporation and/or any Affiliate may each further
transfer Data to third parties assisting the Corporation in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Participant may elect to
deposit any shares of Common Stock acquired under the Plan.  Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Participant’s
participation in the Plan.  The Participant understands that these recipients
may be located in or outside the European Economic Area, such as in the United
States or elsewhere.  Should the Corporation exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.
 
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


 
15

--------------------------------------------------------------------------------

 


 
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  The Participant understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, he or she has the right to, including but not
limited to, access, delete, update, correct, or terminate, for legitimate
reason, the Data processing.  Furthermore, the Participant is aware that Data
will not be used for direct marketing purposes.  In addition, Data provided can
be reviewed and questions or complaints can be addressed by contacting the
Participant’s local human resources representative.
 
Plan Document Acknowledgment
 
In accepting the grant of this Award, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.  
 
The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(g)
on Payment of Withholding Taxes; Section 5 on No Right of Continued Employment;
Section 8 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice and Consent section included in this
Appendix A.
 
MALAYSIA
 
Insider Trading Notification
 
The Participant should be aware of the Malaysian insider trading rules, which
may impact the Participant’s acquisition or disposal of shares acquired under
the Plan.  Under Malaysian insider trading rules, the Participant is prohibited
from acquiring or selling shares or rights to shares (e.g., an Award) when in
possession of information that is not generally available and that the
Participant knows or should know will have a material effect on the price of
shares once such information is generally available.
 
Director Notification Obligation
 
If the Participant is a director of the Corporation’s Malaysian Affiliate, the
Participant is subject to certain notification requirements under the Malaysian
Companies Act.  Among these requirements is an obligation to notify the
Malaysian Affiliate in writing when the Participant receives or disposes of an
interest (e.g., an Award or shares) in the Corporation or any related
company.  Such notifications must be made within 14 days of receiving or
disposing of any interest in the Corporation or any related company.


 
16

--------------------------------------------------------------------------------

 


 
MEXICO
 
Labor Law Policy and Acknowledgment
 
In accepting the grant of this Award, the Participant expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas  75038, United States of America, is solely responsible for the
administration of the Plan and that the Participant’s participation in the Plan
and acquisition of shares of Common Stock do not constitute an employment
relationship between the Participant and the Corporation since the Participant
is participating in the Plan on a wholly commercial basis and his or her sole
Employer is Kimberly-Clark de Mexico, S.A. de C.V.  Based on the foregoing, the
Participant expressly recognizes that the Plan and the benefits that he or she
may derive from participating in the Plan do not establish any rights between
the Participant and the Employer, Kimberly-Clark de Mexico, S.A. de C.V. and do
not form part of the employment conditions and/or benefits provided by
Kimberly-Clark de Mexico, S.A. de C.V., and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.
 
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, Kimberly-Clark Corporation reserves the absolute right to amend
and/or discontinue the Participant’s participation at any time without any
liability to the Participant.
 
Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Participant therefore grants a
full and broad release to the Corporation, its Affiliates, branches,
representation offices, its shareholders, officers, agents, or legal
representatives with respect to any claim that may arise.
 
Política Laboral y Reconocimiento/Aceptación
 
Al aceptar el otorgamiento de este Premio, el Empleado expresamente reconoce que
Kimberly-Clark Corporation con oficinas registradas en 351 Phelps Drive, Irving,
Texas  75038, U.S.A., es la única responsable por la administración del Plan y
que la participación del Empleado en el Plan y en su caso la adquisición de las
Opciones de Compra de Acciones o Acciones no constituyen ni podrán interpretarse
como una relación de trabajo entre el Empleado y Kimberly-Clark Corporation, ya
que el Empleado participa en el Plan en un marco totalmente comercial y su único
Patrón lo es Kimberly-Clark de Mexico, S.A. de C.V., con domicilio en
Kimberly-Clark de Mexico, S.A. de C.V. Mexico.  Derivado de lo anterior, el
Empleado expresamente reconoce que el Plan y los beneficios que pudieran derivar
de la participación en el Plan no establecen derecho alguno entre el Empleado y
el Patrón, Kimberly-Clark de Mexico, S.A. de C.V. y no forma parte de las
condiciones de trabajo y/o las prestaciones otorgadas por Kimberly-Clark de
Mexico, S.A. de C.V. y que cualquier modificación al Plan o su terminación no
constituye un cambio o impedimento de los términos y condiciones de la relación
de trabajo del Empleado.
 
Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.
 
 
17

--------------------------------------------------------------------------------


 
Finalmente, el Empleado por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporation , sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.
 
NETHERLANDS
 
Consent to Comply with Dutch Securities Law
 
The Participant has been granted Awards under the Plan, pursuant to which the
Participant may acquire shares.  Participants who are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of such shares.  In particular, the Participant may be prohibited from
effecting certain share transactions if the Participant has insider information
regarding the Corporation.
 
Below is a discussion of the applicable restrictions.  The Participant is
advised to read the discussion carefully to determine whether the insider rules
apply to the Participant.  If it is uncertain whether the insider rules apply,
the Corporation recommends that the Participant consult with his or her personal
legal advisor.  Please note that the Corporation cannot be held liable if the
Participant violates the Dutch insider rules.  The Participant is responsible
for ensuring compliance with these rules.
 
By entering into the Award Agreement and participating in the Plan, the
Participant acknowledges having read and understood the notification below and
acknowledges that it is his or her own responsibility to comply with the Dutch
insider trading rules, as discussed herein.
 
Prohibition Against Insider Trading
 
Dutch securities laws prohibit insider trading.  Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Corporation is prohibited from effectuating a
transaction in securities in or from the Netherlands.  “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the share price, regardless of the actual effect on the price.  The insider
could be any employee of the Corporation or its Dutch Affiliate who has inside
information as described above.
 
Given the broad scope of the definition of inside information, certain employees
of the Corporation working at its Dutch Affiliate may have inside information
and thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when he or she had such inside information.


 
18

--------------------------------------------------------------------------------

 


 
NEW ZEALAND
 
Securities Law Notice
 
The Participant will receive the following documents (in addition to this
Appendix A) in connection with this Award from the Corporation:
 
 
1.
an Award Agreement which sets forth the terms and conditions of the Award;

 
2.
a copy of the Corporations’ most recent annual report and most recent financial
reports have been made available to enable the Participant to make informed
decisions concerning this Award; and

 
3.
a copy of the description of the Kimberly-Clark Corporation 2001 Equity
Participation Plan (“Description”) (i.e., the Corporation’s Form S-8 Plan
Prospectus under the U.S. Securities Act of 1933, as amended), and the
Corporation will provide any attachments or documents incorporated by reference
into the Description upon written request.  The documents incorporated by
reference into the Description are updated periodically.  Should the Participant
request copies of the documents incorporated by reference into the Description,
the Corporation will provide the Participant with the most recent documents
incorporated by reference.

 
RUSSIA
 
Securities Law Notice
 
This Award Agreement, the Plan and all other materials the Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia.  The issuance of shares of Common Stock under
the Plan has not and will not be registered in Russia and hence the shares
described in any Plan-related documents may not be offered or placed in public
circulation in Russia.
 
Please note that, under the Russian law, the Participant is not permitted to
sell the Corporation’s shares directly to other Russian individuals and the
Participant is not permitted to bring share certificates into Russia.  All
shares issued upon vesting of the Award will be maintained on the Participant’s
behalf in the United States.
 
SAUDI ARABIA
 
Securities Law Notice
 
This document may not be distributed in the Kingdom except to such persons as
are permitted under the Offers of Securities Regulations issued by the Capital
Market Authority.
 
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial adviser.
 


 
19

--------------------------------------------------------------------------------

 


 
SOUTH AFRICA
 
Tax Acknowledgment
 
By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon vesting of the Award.  If the Participant fails
to advise the Employer of the gain realized upon vesting, the Participant may be
liable for a fine.  The Participant will be responsible for paying any
difference between the actual tax liability and the amount withheld.
 
SPAIN
 
Labor Law Acknowledgment
 
By accepting the Award, the Participant acknowledges that he or she understands
and agrees to participation in the Plan and that he or she has received a copy
of the Plan.
 
The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Awards under the Plan to individuals who may
be employees of the Corporation or its Affiliates throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis.  Consequently, the
Participant understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  Further, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Award and the
underlying shares is unknown and unpredictable.  In addition, the Participant
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus,  the Participant understands, acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the Award shall be
null and void.  
 
UNITED KINGDOM
 
Tax Acknowledgment
 
The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:
 
If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
Section 222(1) (c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected Tax-Related Items shall constitute a
loan owed by the Participant to the Employer, effective on the Due Date.  The
Participant agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs (“HMRC”) official rate; it will be immediately due
and repayable.  Notwithstanding the foregoing, if the Participant is an officer
or executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Participant.  In the event that the Participant is an
officer or director, as defined above, and Tax-Related Items are not collected
from or paid by the Participant by the Due Date, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Participant on which
additional income tax and National Insurance Contributions may be payable.  The
Participant acknowledges the Corporation or the Employer may recover it at any
time thereafter by any of the means referred to in the Award Agreement.  The
Participant authorizes the Corporation to withhold the transfer of any shares
unless and until the loan is repaid in full.


 
 
20

--------------------------------------------------------------------------------

 


 
KIMBERLY-CLARK CORPORATION
TIME-VESTED RESTRICTED SHARE UNIT
AWARD AGREEMENT
(effective April 29, 2009)
 
 
This Award, granted on the date approved by the Committee or the Chief Executive
Officer, as the case may be, and as reflected on the Merrill Lynch Benefits
OnLine site, or any successor system, via the Grant Summary screen as the Grant
Date, by Kimberly-Clark Corporation, a Delaware corporation (hereinafter called
the "Corporation"), is subject to the terms and conditions of the 2001 Equity
Participation Plan (the “Plan”) and this Award Agreement, including any
country-specific terms and conditions contained in Appendix A to this Award
Agreement.
W I T N E S S E T H:
 
WHEREAS, the Corporation has adopted the Plan to encourage those employees who
materially contribute, by managerial, scientific or other innovative means, to
the success of the Corporation or of an Affiliate, to acquire an ownership
interest in the Corporation, thereby increasing their motivation for and
interest in the Corporation's or the Affiliate's long-term success;
 
NOW, THEREFORE, it is agreed as follows:
 
1.
Number of Share Units Granted.  The Corporation hereby grants to the Participant
the right to receive the number of Time-Vested Restricted Share Units (“RSUs”)
of the $1.25 par value Common Stock of the Corporation approved on the date of
grant and as reflected on the Merrill Lynch Benefits OnLine site, or any
successor system, via the Grant Summary screen as the Units Granted, subject to
the terms, conditions and restrictions set forth herein and in the Plan.

 
2.          Transferability Restrictions.
 
 
(a)
Restricted Period.  During the Restricted Period, the Participant may not sell,
assign, transfer, or otherwise dispose of, or mortgage, pledge or otherwise
encumber the Award.  The RSUs shall be subject to forfeiture until the
Participant becomes vested in such Awards on the date that was approved on the
date of grant and as reflected on the Merrill Lynch Benefits OnLine site, or any
successor system, via the Grant Summary screen as the Future Lapsing table.



 
 

--------------------------------------------------------------------------------

 
 
The Restricted Period shall begin on the date of the granting of this Award, and
shall end upon the vesting of the Award according to the schedule set forth
above.  Holders of Awards shall have none of the rights of a shareholder with
respect to such shares including, but not limited to, any right to receive
dividends in cash or other property or other distribution or rights in respect
of such shares except as otherwise provided in this Agreement, nor to vote such
shares as the record owner thereof.
 
During each year in the Restricted Period, the Participant will not be paid
dividend equivalents on the unvested RSUs but the Participant will receive a
credit equal to dividends declared on the Corporation’s Common Stock which will
be reinvested in additional RSUs at the then fair market value of the
Corporation’s Common Stock on the date dividends are paid, and the additional
RSUs will be accumulated and paid at the end of the Restricted Period, based on
the actual number of RSUs that vest.  In the case of dividends paid in property
other than cash, the amount of the dividend shall be deemed to be the fair
market value of the property at the time of the payment of the dividend, as
determined in good faith by the Corporation.  The Corporation shall not be
required to segregate any cash or other property of the Corporation.
 
 
(b)
Termination of Employment.  Participant shall forfeit any unvested Award,
including any accrued dividend equivalents, upon termination of employment
unless such termination (i) is due to a Qualified Termination of Employment, or
(ii) due to death, Total and Permanent Disability, or the shutdown or
divestiture of a business unit.  An authorized leave of absence shall not be
deemed to be a termination of employment if the period of such leave does not
exceed six months, or if longer, so long as the Participant retains a right to
reemployment with the Corporation or an Affiliate under an applicable statute or
by contract.  For purposes of this subparagraph, a leave of absence constitutes
a bona fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Corporation or an
Affiliate.  If the period of leave exceeds six months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six-month period.  Notwithstanding the foregoing, where a leave
of absence is due to any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six months, where such impairment causes the
Participant to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a 29-month
period of absence is substituted for such six-month period in determining
whether a termination of employment shall be deemed to have occurred.  A
termination of employment with the Corporation or an Affiliate to accept
immediate reemployment with the Corporation or an Affiliate likewise shall not
be deemed to be a termination of employment  if the level of bona fide services
the Participant would perform after such date would permanently decrease to no
more than 20 percent of the average level of bona fide services performed over
the immediately preceding 36-month period (or the full period of services to the
Corporation or an Affiliate if the Participant has been providing such services
less than 36 months).  A Participant who is classified as an intermittent
employee shall be deemed to have a termination of employment for purposes of the
Plan if the level of bona fide services the Participant would perform after such
date would permanently decrease to less than 50 percent of the average level of
bona fide services performed over the immediately preceding 36-month period (or
the full period of services to the Corporation or an Affiliate if the
Participant has been providing such services less than 36 months).

 
 
 
2

--------------------------------------------------------------------------------


 
 
 
(c)
Death or Total and Permanent Disability.  If the Participant’s termination of
employment is due to death or Total and Permanent Disability, it shall result in
pro rata vesting, as determined by the Committee, and the number of shares that
are considered to vest shall be prorated for the number of full months of
employment during the Restricted Period prior to the Participant’s termination
of employment, and shall be paid 90 days following the Participant’s termination
of employment.

 
 
(d)
Shutdown or Divestiture.  In the event that after the date of grant the
Participant’s termination of employment is due to the shutdown or divestiture of
the Corporation’s or its Affiliate’s business, it shall result in pro rata
vesting, as determined by the Committee, and the number of shares that are
considered to vest shall be determined at the end of the Restricted Period,
prorated for the number of full years of employment during the Restricted Period
prior to the Participant’s termination of employment, and shall be paid within
90 days following the end of the Restricted Period.

 
 
(e)
Qualified Termination of Employment.  In the event of a Qualified Termination of
Employment all restrictions will lapse and the shares will become fully vested
and shall be paid within 10 days following the last day of employment of the
Participant with the Corporation.

 
 
(f)
Payment of Awards.  The payment of the Award shall be made in shares of Common
Stock.  The payment of an Award shall be made within 90 days following the end
of the Restricted Period.

 
 
(g)
Payment of Withholding Taxes.  No shares of Common Stock, nor any cash payment,
may be delivered under this Award, unless prior to or simultaneously with such
issuance, the Participant or, in the event of his death, the person succeeding
to his rights hereunder, shall pay to the Corporation such amount as the
Corporation advises is required under applicable federal, state or local laws to
withhold and pay over to governmental taxing authorities by reason of the
delivery of such shares of Common Stock and any cash payment pursuant to this
Award.  The Corporation may, in its discretion, withhold payment of required
withholding taxes with cash or shares of Common Stock which otherwise would be
delivered following the date of vesting of the Award under this paragraph 2.

 
3.
Nontransferability. Neither the Award nor the Participant’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Participant (i) by will, (ii) by the laws of descent and distribution or
(iii) for Participants residing in the U.S. pursuant to a designation by the
Participant of a beneficiary or beneficiaries, provided that no such designation
shall be effective unless filed with the Committee prior to the death of such
Participant.



 
3

--------------------------------------------------------------------------------

 


 
 
4.
Compliance with Law.  No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Participant will not
constitute a violation of the Securities Act of 1933, as amended.  As a
condition of this Award, the Participant shall, if requested by the Corporation,
submit a written statement in form satisfactory to counsel for the Corporation,
to the effect that any shares received under this Award shall be for investment
and not with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended, and the Corporation shall have the right, in
its discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.

 
 
The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained.  The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.

 
 
The Participant is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Participant to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any.  Neither the Corporation
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation or
its Affiliates be liable for any fines or penalties the Participant may incur
for failure to obtain any required approvals, permits or licenses or to make any
required notices.

 
5.
No Right of Continued Employment.  The granting of this Award does not confer
upon the Participant any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Participant whenever the interest of the Corporation
or its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Participant under this Award.

 
6.
Discretion of the Corporation, Board of Directors and the Committee.  Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 
7.
Inalienability of Benefits and Interest.  This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.

 
8.
Delaware Law to Govern.  The Plan is governed by and subject to the laws of the
United States of America.  All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.

 
 
 
4

--------------------------------------------------------------------------------


 
 
9.
Purchase of Common Stock.  The Corporation and its Affiliates may, but shall not
be required to, purchase shares of Common Stock of the Corporation for purposes
of satisfying the requirements of this Award.  The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of Common Stock
of the Corporation purchased for satisfying the requirements of this Award.

 
10.
Notices.  Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Participant under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation's records, or at such other address as either party may hereafter
designate in writing to the other.  Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government.

 
11.
Changes in Capitalization.  In the event there are any changes in the Common
Stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.

 
12.
Effect on Other Plans.  All benefits under this Award shall constitute special
compensation and shall not affect the level of benefits provided to or received
by the Participant (or the Participant's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate.  This Award shall not
be construed to affect in any way the Participant's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.

 
13.
Discretionary Nature of Award.  The grant of an Award is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future.  Future grants, if any, will be at the
sole discretion of the Corporation, including, but not limited to, the timing of
any grant, the number of RSUs and vesting provisions.  The value of the Award is
an extraordinary item of compensation outside the scope of the Participant’s
employment contract, if any.  As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.



 
5

--------------------------------------------------------------------------------

 


 
14.
Data Privacy.  The Participant hereby authorizes the Participant’s employer to
furnish the Corporation (and any agent of the Corporation administering the Plan
or providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Participant waives any data privacy rights such Participant
might otherwise have with respect to such information.

 
15.
Conflict with Plan.  This Award is awarded pursuant to and subject to the
Plan.  This Agreement is intended to supplement and carry out the terms of the
Plan.  It is subject to all terms and provisions of the Plan and, in the event
of a conflict, the Plan shall prevail.

 
16.
Successors.  This Award shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.

 
17.
Amendments.  The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the Common Stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended (including rule 16b-3
thereof).

 
18.
Defined Terms.  Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 
19.
For U.S. Participants Only.  A U.S. Participant who has not previously signed a
noncompete agreement has until the end of the one hundred twenty (120) day
period beginning from the date of grant of this Award to sign and return the
Noncompete Agreement provided to such Participant.  If the U.S. Participant does
not sign and return the provided Noncompete Agreement on or before the end of
such one hundred twenty (120) day period then the grant of the Award, as set
forth in Section 1, shall not be binding on and shall be voidable by the
Corporation, in which case it shall have no further force or effect.

 
20.
Acceptance of Award Terms and Conditions.  A Participant has until the end of
the one hundred twenty (120) day period beginning from the date of grant of this
Award to accept this Award Agreement.  If the Participant does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day period
then the grant of the Award, as set forth in Section 1, shall not be binding on
and shall be voidable by the Corporation, in which case it shall have no further
force or effect.

 
Acknowledgment of Conditions
 
I understand and acknowledge the following conditions with respect to the Award
granted to me under the Plan:
 
●
The Plan is established voluntarily by the Corporation, it is discretionary in
nature and the Corporation may modify, amend, suspend, cancel or terminate it at
any time.  The grant of an Award is a one-time benefit and does not create any
contractual or other right to receive an Award or benefits in lieu of an Award
in the future, even if an Award has been granted repeatedly in the past.  Future
grants, if any, will be at the sole discretion of the Corporation, including,
but not limited to, the timing of any grant, the number of Awards, vesting
provisions and the exercise price.

 

 
 
6

--------------------------------------------------------------------------------

 


 
●
My participation in the Plan is voluntary.  Participation in the Plan will not
create a right to further employment with the Participant’s actual employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate my employment relationship at any time.  Further, the Award and my
participation in the Plan will not be interpreted to form an employment contract
or relationship with the Corporation or any Affiliate.

 
●
The value of the Award is an extraordinary item outside the scope of my
employment contract, if any, and is not intended to replace any pension rights
or compensation.  As such, the RSU award is not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event shall be considered as compensation for, or relating in any way
to, past services for the Corporation or my Employer.

 
●
The future value of the underlying shares is unknown and cannot be predicted
with certainty.

 
●
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award, and no claim
or entitlement to compensation or damages shall arise from any diminution in
value of the RSUs or shares received upon vesting of RSUs resulting from
termination of my employment by the Corporation or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and I irrevocably
release the Corporation and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Award Agreement, I shall be
deemed irrevocably to have waived any entitlement to pursue such claim.

 
●
In the event of termination of my employment (whether or not in breach of local
labor laws and except as otherwise explicitly provided in the Award Agreement of
the Plan), my right to receive RSUs and vest under the Plan, if any, will
terminate effective as of the date that I am no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when I am no longer actively employed for purposes of the Award.

 
●
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the
Plan.  Further, I have been advised to consult with my own advisors regarding
participation in the Plan before taking any action related to the Plan.

 
●
The Award and benefits under the Plan, if any, will not automatically transfer
to another company in the case of a merger, take-over or transfer of liability.

 
●
Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to my participation in the Plan and legally
applicable to me, or deemed by the



 
7

--------------------------------------------------------------------------------

 


 
 
Corporation or the Employer to be an appropriate charge to me even if
technically due by the Corporation or the Employer (“Tax-Related Items”), I
acknowledge that the ultimate liability for all Tax-Related Items is and remains
my responsibility and may exceed the amount actually withheld by the Corporation
or the Employer.  I further acknowledge that the Corporation and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant of the RSUs, the vesting of RSUs, the conversion of the
RSUs into shares or the receipt of an equivalent cash payment, the subsequent
sale of any shares acquired at vesting and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Award to reduce or eliminate the my liability for
Tax-Related Items or achieve any particular tax result.  Further, if I have
become subject to tax in more than one jurisdiction between the date of the
Award and the date of any relevant taxable or tax withholding event, as
applicable, I acknowledge that the Corporation and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
 
●
Prior to the relevant taxable or tax withholding event, as applicable, I shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employer to satisfy or account for all Tax-Related Items.  In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 
 
1.
withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or

 
 
2.
withholding from proceeds of the sale of shares acquired upon vesting of the
Award either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on my behalf, pursuant to this authorization); or

 
 
3.
withholding in shares to be issued upon vesting of the Award.

 
●
To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in shares, for tax purposes, I am
deemed to have been issued the full number of shares subject to the Award,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of my participation
in the Plan.

 
●
Finally, I shall pay to the Corporation or to the Employer any amount of
Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of my participation in the Plan that cannot
be satisfied by the means previously described.  The Corporation may refuse to
deliver shares or the proceeds of the sale of shares to me if I fail to comply
with my obligations in connection with the Tax-Related Items.

 
●
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement and any other RSU grant materials by and among, as applicable,
my Employer, the Corporation, and its Affiliates for the purpose of
implementing, administering and managing my participation in the Plan.



 
8

--------------------------------------------------------------------------------

 


 
 
●
I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Corporation, details of all Awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in
my favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  I understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in my country, or elsewhere, and that my country
may have different data privacy laws and protections than
my country.  I understand that I may request a list with the names and addresses
of any potential recipients of the Data by contacting my local human resources
representative.  I authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing my participation in the Plan, including
any requisite transfer of such Data as may be required to a broker, escrow agent
or other third party with whom the shares received upon vesting of the RSUs may
be deposited.  I understand that Data will be held only as long as is necessary
to implement, administer and manage my participation in the
Plan.  I understand that I may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing my local human resources
representative.  I understand that refusal or withdrawal of my consent may
affect my ability to participate in the Plan.  For more information on the
consequences of my refusal to consent or withdrawal of consent,
I understand that I may contact my local human resources representative.

 
●
The Plan is governed by and subject to U.S. law.  Interpretation of the Plan and
my rights under the Plan will be governed by provisions of U.S. law.  For
purposes of litigating any dispute that arises under this Award or Award
Agreement, the parties submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation shall be conducted in the federal
courts for the United States for the Northern District of Texas and no other
courts.

 
●
I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for my Award, to acquire the shares or to hold or sell the shares subject to the
RSU award. Neither the Corporation nor its Affiliates will be responsible for
obtaining such approvals, licenses or permits, or for making any such notices,
nor will the Corporation or its Affiliates be liable for any fines or penalties
I may incur for failure to obtain any required approvals, permits or licenses or
to make any required notices.

 
●
If one or more of the provisions of this Award Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award Agreement to be construed so as to
foster the intent of this Award Agreement and the Plan.



 
9

--------------------------------------------------------------------------------

 


 
 
●
If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 
●
Notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country.  Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan.  Appendix A constitutes
part of this Award Agreement.

 
●
The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 
●
I recognize that the grant of this RSU award is not an element of my normal or
expected compensation and I acknowledge that I have no future rights to Awards
under this or any other plans offered by the Corporation, including but not
limited to, upon termination of the Plan or upon severance of my employment.

 
●
The Corporation reserves the right to impose other requirements on my
participation in the Plan, on the Award and on any shares acquired under the
Plan, to the extent the Corporation determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require me to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 
 
Conclusion and Acceptance
 
I accept this grant via electronic signature  by clicking  the "Accept" icon and
certify that I have read, understand and agree to the terms and conditions of
the Plan, the provisions of the applicable Award Agreement and all other
applicable documents (including any country-specific terms applicable to my
grant).  I hereby authorize my Employer to furnish the Corporation (and any
agent administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
Awards and enable administration of the Plan and I understand that such
information shall be used only as long and to the extent necessary to administer
my participation in the Plan. I agree that my participation in the Plan and the
Awards granted to me under the Plan will be governed solely by provisions of
U.S. law. 
 


 
10

--------------------------------------------------------------------------------

 


KIMBERLY-CLARK CORPORATION
TIME-VESTED RESTRICTED SHARE UNIT
AWARD AGREEMENT
 
APPENDIX A
 
 
This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides in one of
the countries listed below.  Certain capitalized terms used but not defined in
this Appendix A have the meanings set forth in the Plan and/or the Award
Agreement.
 
This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2009.  Such laws are often complex and change
frequently.  As a result, the Corporation strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date at vesting of the Award or
the subsequent sale of the shares or receipt of any dividends or dividend
equivalents.
 
In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result.  Accordingly, the Participant
is advised to seek appropriate professional advice as to how the relevant laws
in the Participant’s country may apply to the Participant’s situation.
 
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, the information contained
herein may not be applicable to the Participant.
 
AUSTRALIA
 
Securities Law Notice
 
If the Participant acquires shares of the Corporation’s Common Stock pursuant to
this Award and the Participant offers his or her shares of the Corporation’s
Common Stock for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law.  The Participant
should obtain legal advice on his or her disclosure obligations prior to making
any such offer.
 
Award Payable Only in Shares
 
Notwithstanding any discretion contained in the Plan, or any provision in the
Award Agreement to the contrary, Awards granted to Participants in Australia
shall be paid in shares of the Corporation’s Common Stock only and do not
provide any right for the Participant to receive a cash payment.


 
11

--------------------------------------------------------------------------------

 


 
CANADA
 
Award Payable Only in Shares
 
Notwithstanding any discretion contained in the Plan, or any provision in the
Award Agreement to the contrary, Awards granted to Participants in Canada shall
be paid in shares of the Corporation’s Common Stock only and do not provide any
right for the Participant to receive a cash payment.
 
Securities Law Notice
 
The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed.  The
Corporation’s shares are currently listed on the New York Stock Exchange.
 
For Awards Granted to Participants in Quebec:  Language Consent
 
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
 
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
 
Authorization to Release and Transfer Necessary Personal Information
 
The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan.  The Participant further authorizes the Corporation, any parent,
subsidiary or Affiliate and the plan administrators to disclose and discuss the
Plan with their advisors.  The Participant further authorizes the Corporation
and any parent, subsidiary or Affiliate to record such information and to keep
such information in the Participant’s employee file.
 
FRANCE
 
Consent to Receive Information in English
 
By accepting the Award Agreement providing for the terms and conditions of the
Participant’s grant, the Participant confirms having read and understood the
documents relating to this grant (the Plan and this Award Agreement) which were
provided in English language.  The Participant accepts the terms of those
documents accordingly.
 
En acceptant le Contrat d'Attribution décrivant les termes et conditions de
l’attribution d’options, le participant confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan U.S. et ce Contrat
d'Attribution) qui ont été communiqués en langue anglaise. Le participant
accepte les termes en connaissance de cause.
 
 
12

--------------------------------------------------------------------------------


 
HONG KONG
 
Securities Law Notice
 
The offer of the Award and the shares to be issued upon vesting is available
only to eligible employees of the Corporation or its Affiliates participating in
the Plan and is not a public offer of securities.  The Participant should be
aware that the contents of this Award Agreement have not been reviewed by any
regulatory authority in Hong Kong.  The Participant is advised to exercise
caution in relation to the offer.  If the Participant is in any doubt about any
of the contents of the Award Agreement or the Plan, the Participant should
obtain independent professional advice.
 
Sale of Shares
 
In the event the Award vests within six months of the date of grant, the
Participant agrees that he or she will not dispose of the shares acquired prior
to the six-month anniversary of the date of grant.
 
Occupational Retirement Schemes Ordinance Alert
 
The Corporation specifically intends that neither the Award nor the Plan will be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).
 
INDIA
 
Fringe Benefit Tax
 
By accepting this Award and participating in the Plan, the Participant consents
and agrees to assume any and all liability for fringe benefit tax that may be
payable by the Participant or the Employer in connection with the Plan upon
request of the Corporation and at the Corporation’s sole discretion.  The
Participant understands that the grant of the Award and participation in the
Plan is contingent upon his or her agreement to assume liability for fringe
benefit tax payable on the shares of Common Stock acquired under the Plan if the
Corporation so requests.
 
Further, by accepting this Award and participating in the Plan, the Participant
agrees that the Corporation and/or the Employer may collect fringe benefit tax
from the Participant by any of the means set forth in the Acknowledgment of
Conditions section of the Award Agreement or any other reasonable method
established by the Corporation.  The Participant also agrees to execute any
other consents or elections required to accomplish the foregoing, promptly upon
request of the Corporation.
 
ITALY
 
Data Privacy Notice and Consent.
 
This provision replaces in its entirety the data privacy section in the Award
Agreement:


 
13

--------------------------------------------------------------------------------

 


 
The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of his or her
personal data as described in this section of this Appendix A by and among, as
applicable, the Employer, the Corporation and any Affiliate for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan.
 
The Participant understands that the Employer, the Corporation and any Affiliate
hold certain personal information about him or her, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Corporation or any
Affiliate, details of all Awards, or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”).
 
The Participant also understands that providing the Corporation with Data is
necessary for the performance of the Plan and that his or her refusal to provide
such Data would make it impossible for the Corporation to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan.  The Controller of personal data processing is Kimberly-Clark
Corporation  with registered offices at 351 Phelps Drive, Irving, Texas  75038,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino,
Italy.
 
The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  The Participant understands that
Data may also be transferred to the Corporation’s independent registered public
accounting firm.  The Participant further understand that the Corporation and/or
any Affiliate  will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing the Participant’s participation in
the Plan, and that the Corporation and/or any Affiliate may each further
transfer Data to third parties assisting the Corporation in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Participant may elect to
deposit any shares of Common Stock acquired under the Plan.  Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Participant’s
participation in the Plan.  The Participant understands that these recipients
may be located in or outside the European Economic Area, such as in the United
States or elsewhere.  Should the Corporation exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.
 
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
 
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  The Participant understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, he or she has the right to, including but not
limited to, access, delete, update, correct, or terminate, for legitimate
reason, the Data processing.  Furthermore, the Participant is aware that Data
will not be used for direct marketing purposes.  In addition, Data provided can
be reviewed and questions or complaints can be addressed by contacting the
Participant’s local human resources representative.
 
 
14

--------------------------------------------------------------------------------


 
Plan Document Acknowledgment
 
In accepting the grant of this Award, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.
 
The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(g)
on Payment of Withholding Taxes; Section 5 on No Right of Continued Employment;
Section 8 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice and Consent section included in this
Appendix A.
 
MALAYSIA
 
Insider Trading Notification
 
The Participant should be aware of the Malaysian insider trading rules, which
may impact the Participant’s acquisition or disposal of shares acquired under
the Plan.  Under Malaysian insider trading rules, the Participant is prohibited
from acquiring or selling shares or rights to shares (e.g., an Award) when in
possession of information that is not generally available and that the
Participant knows or should know will have a material effect on the price of
shares once such information is generally available.
 
Director Notification Obligation
 
If the Participant is a director of the Corporation’s Malaysian Affiliate, the
Participant is subject to certain notification requirements under the Malaysian
Companies Act.  Among these requirements is an obligation to notify the
Malaysian Affiliate in writing when the Participant receives or disposes of an
interest (e.g., an Award or shares) in the Corporation or any related
company.  Such notifications must be made within 14 days of receiving or
disposing of any interest in the Corporation or any related company.


 
MEXICO
 
Labor Law Policy and Acknowledgment
 
In accepting the grant of this Award, the Participant expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas  75038, United States of America, is solely responsible for the
administration of the Plan and that the Participant’s participation in the Plan
and acquisition of shares of Common Stock do not constitute an employment
relationship between the Participant and the Corporation since the Participant
is participating in the Plan on a wholly commercial basis and his or her sole
Employer is Kimberly-Clark de Mexico, S.A. de C.V.  Based on the foregoing, the
Participant expressly recognizes that the Plan and the benefits that he or she
may derive from participating in the Plan do not establish any rights between
the Participant and the Employer, Kimberly-Clark de Mexico, S.A. de C.V. and do
not form part of the employment conditions and/or benefits provided by
Kimberly-Clark de Mexico, S.A. de C.V., and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.
 
 
15

--------------------------------------------------------------------------------


 
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, Kimberly-Clark Corporation reserves the absolute right to amend
and/or discontinue the Participant’s participation at any time without any
liability to the Participant.
 
Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Participant therefore grants a
full and broad release to the Corporation, its Affiliates, branches,
representation offices, its shareholders, officers, agents, or legal
representatives with respect to any claim that may arise.
 
Política Laboral y Reconocimiento/Aceptación
 
Al aceptar el otorgamiento de este Premio, el Empleado expresamente reconoce que
Kimberly-Clark Corporation con oficinas registradas en 351 Phelps Drive, Irving,
Texas  75038, U.S.A., es la única responsable por la administración del Plan y
que la participación del Empleado en el Plan y en su caso la adquisición de las
Opciones de Compra de Acciones o Acciones no constituyen ni podrán interpretarse
como una relación de trabajo entre el Empleado y Kimberly-Clark Corporation, ya
que el Empleado participa en el Plan en un marco totalmente comercial y su único
Patrón lo es Kimberly-Clark de Mexico, S.A. de C.V., con domicilio en
Kimberly-Clark de Mexico, S.A. de C.V. Mexico.  Derivado de lo anterior, el
Empleado expresamente reconoce que el Plan y los beneficios que pudieran derivar
de la participación en el Plan no establecen derecho alguno entre el Empleado y
el Patrón, Kimberly-Clark de Mexico, S.A. de C.V. y no forma parte de las
condiciones de trabajo y/o las prestaciones otorgadas por Kimberly-Clark de
Mexico, S.A. de C.V. y que cualquier modificación al Plan o su terminación no
constituye un cambio o impedimento de los términos y condiciones de la relación
de trabajo del Empleado.


Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.
 
Finalmente, el Empleado por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporation, sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.
 
 
16

--------------------------------------------------------------------------------


 
 
NETHERLANDS
 
Consent to Comply with Dutch Securities Law
 
The Participant has been granted Awards under the Plan, pursuant to which the
Participant may acquire shares.  Participants who are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of such shares.  In particular, the Participant may be prohibited from
effecting certain share transactions if the Participant has insider information
regarding the Corporation.
 
Below is a discussion of the applicable restrictions.  The Participant is
advised to read the discussion carefully to determine whether the insider rules
apply to the Participant.  If it is uncertain whether the insider rules apply,
the Corporation recommends that the Participant consult with his or her personal
legal advisor.  Please note that the Corporation cannot be held liable if the
Participant violates the Dutch insider rules.  The Participant is responsible
for ensuring compliance with these rules.
 
By entering into the Award Agreement and participating in the Plan, the
Participant acknowledges having read and understood the notification below and
acknowledges that it is his or her own responsibility to comply with the Dutch
insider trading rules, as discussed herein.
 
Prohibition Against Insider Trading
 
Dutch securities laws prohibit insider trading.  Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Corporation is prohibited from effectuating a
transaction in securities in or from the Netherlands.  “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the share price, regardless of the actual effect on the price.  The insider
could be any employee of the Corporation or its Dutch Affiliate who has inside
information as described above.
 
Given the broad scope of the definition of inside information, certain employees
of the Corporation working at its Dutch Affiliate may have inside information
and thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when he or she had such inside information.


 
NEW ZEALAND
 
Securities Law Notice
 
The Participant will receive the following documents (in addition to this
Appendix A) in connection with this Award from the Corporation:
 
 
1.
an Award Agreement which sets forth the terms and conditions of the Award;

 
2.
a copy of the Corporations’ most recent annual report and most recent financial
reports have been made available to enable the Participant to make informed
decisions concerning this Award; and

 
3.
a copy of the description of the Kimberly-Clark Corporation 2001 Equity
Participation Plan (“Description”) (i.e., the Corporation’s Form S-8 Plan
Prospectus under the U.S. Securities Act of 1933, as amended), and the
Corporation will provide any attachments or documents incorporated by reference
into the Description upon written request.  The documents incorporated by
reference into the Description are updated periodically.  Should the Participant
request copies of the documents incorporated by reference into the Description,
the Corporation will provide the Participant with the most recent documents
incorporated by reference.

 
 
17

--------------------------------------------------------------------------------


 
RUSSIA
 
Securities Law Notice
 
This Award Agreement, the Plan and all other materials the Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia.  The issuance of shares of Common Stock under
the Plan has not and will not be registered in Russia and hence the
shares described in any Plan-related documents may not be offered or placed in
public circulation in Russia.  All shares issued upon vesting of the Award will
be maintained on the Participant’s behalf in the United States.
 
Please note that, under the Russian law, the Participant is not permitted to
sell the Corporation’s shares directly to other Russian individuals and the
Participant is not permitted to bring share certificates into Russia.  All
shares issued upon vesting of the Award will be maintained on the Participant’s
behalf in the United States.
 
SAUDI ARABIA
 
Securities Law Notice
 
This document may not be distributed in the Kingdom except to such persons as
are permitted under the Offers of Securities Regulations issued by the Capital
Market Authority.
 
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document.  Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial adviser.


SOUTH AFRICA
 
Tax Acknowledgment
 
By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon vesting of the Award.  If the Participant
fails to advise the Employer of the gain realized upon vesting, the
Participant may be liable for a fine.  The Participant will be responsible for
paying any difference between the actual tax liability and the amount withheld.
 
 
18

--------------------------------------------------------------------------------


 
SPAIN
 
Labor Law Acknowledgment
 
By accepting the Award, the Participant acknowledges that he or she understands
and agrees to participation in the Plan and that he or she has received a copy
of the Plan.
 
The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Awards under the Plan to individuals who may
be employees of the Corporation or its Affiliates throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis.  Consequently, the
Participant understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  Further, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Award and the
underlying shares is unknown and unpredictable.  In addition, the
Participant understands that this grant would not be made but for the
assumptions and conditions referred to above; thus,  the
Participant understands, acknowledges and freely accepts that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, then the Award shall be null and void.
 
UNITED KINGDOM
 
Tax Acknowledgment
 
The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:
 
If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected Tax-Related Items shall constitute a
loan owed by the Participant to the Employer, effective on the Due Date.  The
Participant agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs (“HMRC”) official rate; it will be immediately due
and repayable.  Notwithstanding the foregoing, if the Participant is an officer
or executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Participant.  In the event that the Participant is an
officer or director, as defined above, and Tax-Related Items are not collected
from or paid by the Participant by the Due Date, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Participant on which
additional income tax and National Insurance Contributions may be payable.   The
Participant acknowledges the Corporation or the Employer may recover it at any
time thereafter by any of the means referred to in the Award Agreement.  The
Participant authorizes the Corporation to withhold the transfer of any shares
unless and until the loan is repaid in full.
 


 
19

--------------------------------------------------------------------------------

 

